Citation Nr: 0901055	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2008, to support his claims for service connection 
for bilateral hearing loss and a skin condition, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board using video-conferencing technology.

In May 2008, the Board issued a decision denying the claim 
for a skin condition.  The Board remanded the remaining claim 
for bilateral hearing loss to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  In June 2008, upon completing 
the additional development requested, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
this claim and has since returned the file to the Board for a 
decision on this remaining claim.

In December 2008, the Board advanced the claim on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  See also 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran has bilateral, high frequency, sensorineural 
hearing loss and was exposed to noise while in the military.

2.  However, a VA compensation examiner that recently 
evaluated the veteran in June 2008, on remand, was unable to 
etiologically link this hearing loss to the noise exposure in 
service without resorting to speculation.




CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service, and sensorineural hearing 
loss may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in May 2006, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It equally deserves mentioning that the May 2006 
letter also informed him that a downstream disability rating 
and effective date will be assigned if his underlying claim 
for service connection is eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Consider, as well, that the RO issued that May 2006 VCAA 
notice letter prior to initially adjudicating his claim, the 
preferred sequence, so there was no timing error in the 
provision of the VCAA notice.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).

Unfortunately, the veteran's service treatment records (STRs) 
are unavailable, except for the report of his separation 
examination in July 1951.  The RO attempted to obtain these 
records from the National Personnel Records Center (NPRC), 
a military records repository, but the NPRC responded that 
these records were unavailable and presumed destroyed in a 
1973 fire at that facility.  When, as here, at least a 
portion of the STRs are lost or missing, VA has a heightened 
duty to consider the applicability of the benefit-of-the-
doubt rule, to assist the veteran in developing the claim, 
and to explain the reasons and bases for its decision ...."  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, given the 
unsuccessful attempt by VA to obtain his complete STRs and 
the NPRC's response, the Board finds that additional attempts 
to obtain these records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2) and (3).  

The veteran has suggested that his post-service, civilian 
employment records may show that he had hearing loss some 
time between 1975 and 1985 while he was working at a paper 
mill.  But even if indeed true, that was still approximately 
25-35 years after his discharge from the military in August 
1951, with no indication or suggestion that these additional 
records - even if obtainable, would contain the required 
medical opinion linking his hearing loss to his military 
service, and in particular to any noise exposure he 
experienced in service.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

And so, with respect to the duty to assist, the RO and AMC 
have made a reasonable attempt to obtain the veteran's 
service treatment records and obtained his military discharge 
records, service personnel records, private medical records, 
and VA medical records - including, as already alluded to, a 
nexus opinion regarding the etiology of his bilateral hearing 
loss, the dispositive issue.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4) (VA must obtain an examination and nexus 
opinion when necessary to fairly decide a claim).  Hence, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its May 2008 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999). 



II.  Whether the Veteran is Entitled to Service Connection 
for Bilateral Hearing Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).

With regard to claims specifically for service connection for 
hearing loss, for purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The report of a June 2008 VA Compensation and Pension 
Examination (C&P Exam), on remand, confirms the veteran has a 
current diagnosis of bilateral, high frequency, sensorineural 
hearing loss of sufficient severity to satisfy these 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered a disability by VA standards.  That is, the report 
indicates the results of puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
65
75
LEFT
10
10
60
60
75

And the veteran's speech recognition scores were 94 and 90 
percent in his right and left ears, respectively.  

Thus, there is no disputing the veteran this claimed 
condition; rather, the determinative issue is whether it is 
somehow attributable to his military service, and in 
particular to excessive noise exposure.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the veteran asserts that his bilateral 
hearing loss is due to his military service in that he 
suffered exposure to excessive noise as a tank mechanic in a 
post-ordinance shop, while on the rifle range, and from an 
exploding booby trap in Korea.  He also asserts these events 
occurred without the benefit of hearing protection.  See, 
e.g., his letter date stamped in September 2008.  The record 
confirms that his military occupational specialty (MOS) was 
auto mechanic in an ordinance reclamation and classification 
in motor maintenance company.  Hence, the Board concedes 
based on his MOS and duty assignment that he was exposed to 
noise while in service.

However, even acknowledging the veteran has bilateral hearing 
loss and that he was exposed to noise while in service in the 
manner alleged, there still must be competent medical 
evidence establishing a relationship between his current 
hearing loss disability and that noise exposure coincident 
with his military service.  See Savage, 10 Vet. App. at 495-
97.  And, as a layman, he is incapable of opining on such 
matters requiring medical training and expertise.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).



As previously mentioned, the veteran's STRs are unavailable, 
with the exception of his military discharge examination 
records.  Although there is a heightened obligation to more 
fully explain the reasons and bases for a decision, when, as 
here, there are missing STRs, this, alone, does not obviate 
the need for the veteran to still have medical nexus evidence 
supporting his claim by suggesting a correlation between his 
currently claimed condition and his military service.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, 
missing STRs do not lower the threshold for an allowance of a 
claim.  There is no reverse presumption for granting a claim.  
The legal standard for proving a claim is not lowered; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  
And, unfortunately, the record does not contain the required 
supporting medical nexus evidence in this particular 
instance.

The veteran does not assert that he entered service with any 
pre-existing hearing loss; and, furthermore, the record does 
not suggest that any such disorder existed prior to his 
enlistment.  See 38 U.S.C.A. §§ 1111, 1137.  

That said, the July 1951 report of the veteran's military 
discharge examination indicates that his hearing was normal 
bilaterally (15/15) on whispered voice testing.  This hearing 
evaluation was very near the end of his military service 
since he was discharged the following month, in August 1951.  
And while he asserts that he was exposed to noise while in 
service, and the Board has conceded as much, his January 2008 
hearing testimony indicates that, although he recalls 
experiencing "some ringing" in his ears while in service, 
i.e., tinnitus (a claim already denied and not appealed), he 
readily admits to not having sought or received any relevant 
treatment for such symptoms while in service.  Hence, even if 
his STRs were available, they would not provide any evidence 
of an in service incurrence as might relate to his bilateral 
hearing loss.  Moreover, the transcript of his January 2008 
hearing also provides that, when asked about his hearing 
while in service, he responded that "[his] hearing was not a 
problem ... at that time."  


Hence, the Board finds that the record does not establish the 
veteran had any 
in-service incurrence of hearing loss to which his current 
disability might relate.

The Board also notes that the record does not contain any 
evidence of a diagnosis of hearing loss or complaints of any 
symptoms as might be related to such within one year of the 
veteran's discharge in August 1951.  Hence, he is not 
entitled to any presumption regarding in-service incurrence.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Nevertheless, although the veteran did not meet the 
provisions of 38 C.F.R. § 3.385 during service, or even 
within one year of his discharge, the Court has held that 
these provisions do not have to be met during service or 
within one year after, only currently.  See Hensley v. Brown, 
5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  And, as mentioned, the report of the 
June 2008 VA C&P Exam confirms he now meets the requirements 
of § 3.385, i.e., he has sufficient hearing loss to be 
considered an actual disability by VA standards.   

Having established that he currently has bilateral hearing 
loss for the purposes of VA compensation, and that he served 
as an auto mechanic in an ordinance reclamation and 
classification in motor maintenance company and, therefore, 
was exposed to noise during his military service, in order to 
establish his entitlement to service connection, the record 
must also show that this current bilateral hearing loss is at 
least as likely as not related to that in-service noise 
exposure - as opposed to, for example, the result of factors 
unrelated to his military service.  See Watson at 314.  See 
also Hensley and Ledford, supra.  

When remanding this case in May 2008 for a medical nexus 
opinion concerning this potential correlation, the Board 
noted the record shows that a private audiologist, K.G.S., 
conducted a hearing evaluation and determined the veteran has 
bilateral sensorineural hearing loss above 2,000 Hertz.  This 
audiologist also noted the veteran's claimed injury in 
service, as well as his current problems communicating during 
regular conversations, going on to explain that the veteran 
could benefit from hearing aids and that he should qualify 
for their use as a person with hearing loss.

During his January 2008 hearing, the veteran maintained this 
audiologist's statement was, in effect, a positive nexus 
opinion linking the veteran's bilateral hearing loss to his 
military service.  But his account of what this audiologist 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  While noting 
the veteran's reported history of noise exposure, this 
audiologist did not then actually etiologically link the 
veteran's current hearing loss to that in-service acoustic 
trauma, even assuming it occurred.  And so, on remand, the 
Board instructed the RO and AMC to obtain an etiological 
opinion regarding the cause of the veteran's bilateral 
hearing loss - but especially in terms of whether it is 
attributable to his military service.  

And in June 2008, as mentioned, VA provided the veteran the 
requested VA C&P Exam specifically for the purpose of 
assessing the nature and etiology of his bilateral hearing 
loss.  Upon conducting a clinical examination of him, 
the designated VA examiner concluded that he simply was 
unable to formulate an opinion as to the etiology of the 
veteran's bilateral hearing loss "without resort to mere 
speculation."

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  

In coming to this conclusion, the VA examiner noted that the 
first report of the veteran's hearing loss was in 2007 - 
over 50 years since his separation from military service, and 
that any number of factors and/or disease processes could 
have affected his hearing in 50 years' time.  The Federal 
Circuit Court has determined that such a lengthy lapse of 
time between the incident in service (here, noise exposure) 
and the initial manifestation of the claimed condition after 
service is a factor for consideration in deciding whether the 
current condition relates back to service.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).   

The Board also notes that the report of the June 2008 VA C&P 
Exam indicates the examiner reviewed the veteran's claims 
file and medical records in coming to his opinion, for the 
pertinent medical and other history.  So the opinion is well 
reasoned and based on an objective, independent review of the 
relevant evidence and clinical evaluation.  Hence, it has the 
proper factual foundation and, therefore, is entitled to a 
lot of probative weight - especially in the absence of any 
opinion, K.G.S.'s included, to the contrary.  See Elkins v. 
Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  And while the Court has recently clarified that 
a review of the claims file is not altogether dispositive of 
the probative value of a medical nexus opinion, this review 
is nonetheless deserving of consideration when, as here, 
there is relevant evidence in the claims file (such as no 
evidence of hearing loss during the military separation 
examination) that might affect the outcome of the opinion had 
this evidence in the file been considered.  
See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. 
Dec. 1, 2008).

Therefore, the Board finds that the record does not establish 
that there is a medical link between the veteran's bilateral 
hearing loss and his military service - including, again, as 
due to any acoustical injury he may have sustained from 
in-service noise exposure.  For these reasons and bases, the 
preponderance of the evidence is against his claim for 
service-connected bilateral hearing loss - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


